Colt, J.
The cases relied on by the defendant to support the proposition that the property sued for belonged wholly to another at the time it was sold to him by the plaintiff, were cases of contracts to manufacture, where the title to the materials furnished and the goods produced was all the time in the one for whom the work was done, and who originally owned the stock used. It is not always easy to ascertain from the terms used the intention of *324the parties. There is no great difficulty in this contract. The plain purpose of it was to secure for the plaintiff facilities in the way of advances in cash and material for the manufacture of a certain explosive compound called dualin discovered and patented by him; and, on the part of the Laflin & Rand Powder Company, to secure the exclusive selling agency of the same. The company agree to supply the plaintiff, upon his requisition, with cash and raw material in advance, to be “ charged to him ” against manufactured goods “ consigned ” to them for sale. It declares the principal design to be to create a demand and to control the same for the “ joint interest ” of the parties. The letters patent were the property of the plaintiff, as well as the buildings and machinery required, and the terms used are appropriate to carry out the intention above stated. It is conceded that there was no partnership, as between themselves, here created between the plaintiff and this corporation; Whittenton Mills v. Upton, 10 Gray, 582; and all the other provisions of the contract are consistent with the plaintiff’s sole ownership of the materials advanced and charged to him, and with the interest of the company as selling agents of the plaintiff only. Hitchings v. Ellis, 12 Gray, 449.
It is true the word “ consign ” alone was held in Schenck v. Saunders, 13 Gray, 37, not to imply a title to the goods in the manufacturer, when controlled in its common meaning by the other provisions of the contract as applied to the subject matter. It is not so controlled in the contract now in question. The other provisions here show that the word was used in its obvious and common meaning, implying title in the consignor.
The exceptions are therefore sustained, and according to the leave granted by the judge below under St. 1874, c. 248, § 2, the entry must be

Judgment for the plaintiff for the larger turn,.